Name: Commission Regulation (EEC) No 571/85 of 5 March 1985 amending Regulation (EEC) No 24/84 fixing export refunds for raw tobacco in respect of the 1983 crop
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 65/ 16 Official Journal of the European Communities 6. 3 . 85 COMMISSION REGULATION (EEC) No 571/85 of 5 March 1985 amending Regulation (EEC) No 24/84 fixing export refunds for raw tobacco in respect of the 1983 crop THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1 461 /82 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1983 crop by Commission Regulation (EEC) No 24/84 (3), as last amended by Regulation (EEC) No 3678/84 (4) ; Whereas the final date for granting those refunds was set at 31 March 1985 ; whereas, for those varieties of tobacco in respect of which refunds have already been fixed, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds in respect of these varieties until 31 December 1985, in order to enable those exports to be carried out ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 24/84, '31 March 1985' is hereby replaced by '31 December 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 March 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4 . 1970 , p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 27. (3) OJ No L 4, 6 . 1 . 1984, p. 8 . (4) OJ No L 340, 28 . 12. 1984, p. 55 .